199 F.2d 710
KELLSv.ELLIS et al.
No. 14181.
United States Court of Appeals Fifth Circuit.
November 18, 1952.

John Kells, in propria persona.
Willis E. Gresham, Asst. Atty. Gen. of Texas, for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for habeas corpus seeking relief from custody under state process. The district judge having declined to issue a certificate of probable cause, the judges of this court have carefully examined the record to determine whether the appeal has enough merit to justify the issuance by them of such a certificate. Finding that it has not, they decline to issue the certificate, and, on the motion of appellee, the appeal is dismissed for want of jurisdiction. Cf. Harris v. Ellis, 5 Cir., 194 F.2d 604, and Seymour v. Ellis, 5 Cir., 196 F.2d 495.